DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group XV – SEQ ID NO: 45, new claims 16-35, in the reply filed on 19 January 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to examine SEQ ID NO: 45 along with SEQ ID NO: 33, 36 and 42 (Groups XI, XII and XIV).  The Examiner agrees to this, they do share high sequence identity and are from the same species.  As such, the restriction between Groups XI, XII, XIV and XV is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 16-35 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2018/057472 filed 23 March 2018 which claims benefit of foreign priority documents EP17164331.5 and EP 17180194.7 filed 07 July 2017 and 31 March 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2019 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Specification
Sequence Listing Requirements 
The instant application contains a sequence listing filed on 18 September 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
While Applicants have a section referencing the sequence listing in CRF, the statement does not fully comply with the requirements.  The incorporation by reference statement needs all of the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 12, line 15 and p. 16, line 9. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: the preferred format for sequence identifiers is “SEQ ID NO:”, e.g. having a colon.  The specification is inconsistent with sometimes have the sequence identifier with a colon and other times in the improper format without said colon (See pp. 4-5; Tables 1-3 and 7).  As noted, the preferred format is with a colon and as such, those sequence identifiers on pp. 4-5 and Tables 1-3, 7 should be amended to conform to said identifiers.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities: said claim does not end in a period. 
Claim 25 is objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “a.” with “(a)” or “a)”, etc.
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (As noted, see 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/enzyme.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  The claims are drawn to composition comprising a polypeptide a polypeptide having DNase activity and at least one adjunct, Rhizoctonia solani; SEQ ID NO: 36 has 82% sequence identity to a naturally occurring enzyme from Rhizoctonia solani; SEQ ID NO: 42 has 89.3% sequence identity to a naturally occurring enzyme from Rhizoctonia solani; and SEQ ID NO: 45 has 100% sequence identity to a naturally occurring enzyme from Rhizoctonia solani – See SCORE, .rup files, Results #1.  While the claim does recite the addition of an “adjunct”, an adjunct is so broad as to encompass many naturally occurring compounds such as other enzymes or other compounds, wherein the mere aggregation of two naturally occurring products does not change the structure of either product.  Therefore, there is nothing in the claims which differentiates these naturally occurring enzymes in terms of structure and/or function and thus, there is ultimately nothing in the claims which integrates the judicial exception into a practical application.  
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being obvious over Baltsen et al. (WO 2015/0155351 – cited herein) in view of UniProt proteins: A0A0K6GHI4_9AGAM (deposited 11 November 2015) and M5C128_THACB (deposited 29 May 2013) – both cited herein.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The disqualification of prior art under 35 U.S.C. 102(a)(2) by the 35 U.S.C. 102(b)(2)(C) exception does not disqualify said prior art with regard to 35 U.S.C. 102(a)(1).
	
Regarding claim 16, Baltsen et al. teach detergent compositions comprising DNase enzymes derived from fungal sources (See p. 11, lines lines 30-32; p. 12, lines 10-18, 29-35), wherein DNase from fungal sources have been found to be more stable than DNase from bacterial sources, wherein said DNases are formulated into a detergent composition comprising adjuncts (See p 13, lines 3-33).  Said enzyme can be a fragment (See p. 5, lines 26-30) or have N- or C-terminal extensions or a His-tag (See p. 25, lines 15-18).  
Regarding claim 21, the DNase enzyme can be a variant having one or more substitutions, deletions or insertions (See p. 11, lines 3-12); for example up to 1o changes (See p. 24, lines 9-18).  
Regarding claim 25, a method of laundering an item comprises the steps of exposing the textile to a wash liquor comprising the detergent composition comprising the DNase enzyme, completing at least one wash cycle, and optionally rinsing the textile (See p. 19, lines 24-30).

Regarding claims 27-35, methods of producing the DNase enzyme are taught wherein the recombinant host cell is cultivated under conditions conducive for production of the enzyme and recovering the enzyme, wherein the host cell is at at times Trichoderma (See p. 37, lines 25-29), or a fungal or yeast host cell, for example Aspergillus or Trichoderma (Seep. 39, lines 3-24); or wherein the host cell is Bacillus (See p. 39, lines 25-26).  Multiple copies of the gene in the recombinant production in a host cell is also taught (See p. 6, lines 28-34).  
In addition, it is taught the DNase enzyme is derived from a fungal source and said enzyme belongs to a group of enzymes known as DUF1524 polypeptides (See Example 1); said polypeptide display DNase activity (see p. 95. Assay I). 
Baltsen et al., however, do not teach wherein the enzyme is a DNase from a different fungi source, namely SEQ ID NO: 45.  
 UniProt A0A0K6GHI4_9AGAM teaches a DUF1524 polypeptide which is from a fungal source (e.g. Rhizoctonia solani) and which has 100% sequence identity to instant SEQ ID NO: 45.  
UniProt M5C128_THACB teaches a DUF1524 polypeptide which is from a fungal source (e.g. Rhizoctonia solani) and which has and 84.8%, 82% and 89.3% sequence identity to instant SEQ ID NO: 33, SEQ ID NO: 36 and SEQ ID NO: 42, respectively.  
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute any DUF1524 protein prima facie obvious; e.g. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (See MPEP 2144.06).  In addition, the selection of a known item for its intended use, here a DUF1524 protein for use in a detergent composition, it would be obvious to substitute another different DUF1524 to be used for the same purpose.  One skilled in the art would have a reasonable expectation of success in substituting one known DUF1524 protein for another known DUF1524 given the availability of the source of the proteins and availability of the sequence information.  
As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        24 March 2021